Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 8/5/2021.

Response to Arguments
The objections to claims 14-23 are withdrawn because of the amendment as suggested.
The claim interpretations under 35 U.S.C 112(f) are withdrawn because of the amendment and the persuasive arguments in the remarks (pages 7-10).
Applicant’s arguments, see remarks (pages 10-22), filed 8/5/2021, with respect to claims 1 and 14 have been fully considered, but are not persuasive for similar reasons presented in the rejections. After discussing with the Applicants during the interview, the Examiner suggested the Applicant to incorporate features of claim 19 into claims 1 and 14 without the broad term “substantially” to overcome the recited prior arts. The rejections of 5/6/2021 are withdrawn because of the agreement to the proposed amendment as presented below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eric G. King on 8/19/2021 and 9/1/2021.
The application has been amended as follows:

an image forming optical system having a single focus position; and
a phase filter including a plurality of annular zones disposed concentrically around a center of an optical axis of the phase filter,
wherein each annular zone of the phase filter has a shape that locally diverges incident light flux refractionally,
wherein a light flux parallel to the optical axis entering the image forming optical system enters each annular zones of the phase filter, and the respective light fluxes which pass through each annular zone of the phase filter pass through the single focus position of the image forming optical system, and
wherein the annular zones cause the respective light fluxes to overlap in a range along the optical axis including the single focus position of the image forming optical system without focusing on the optical axis,
wherein each of the annular zones of the phase filter includes a concave surface acting as a concave lens having a parabolic cross-section.

19. (Cancelled)

20. (Currently Amended) The optical system according to claim 14[[

24. (Currently Amended) An optical system comprising:
an image forming optical system having a single focus position; and

wherein each said annular zone of the phase filter has a shape that locally diverges incident light flux refractionally,
wherein a light flux parallel to the optical axis entering the image forming optical system enters each said annular zone of the phase filter, and the respective light fluxes which pass through each said annular zone of the phase filter are caused to be locally diverged refractionally, and
wherein the respective light fluxes passing the respective annular zones of the phase filter and the image forming optical system are overlapped in a range along the optical axis at different angles without focusing on the optical axis,
wherein each of the annular zones of the phase filter includes a concave surface acting as a concave lens having a parabolic cross-section.

Allowable Subject Matter
Claims 14-18 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An optical system used for an imaging camera comprising: wherein each of the annular zones of the phase filter includes a concave surface acting as a concave lens having a parabolic cross-section, in combination with all the limitations recited in claim 14;
An optical system comprising: wherein each of the annular zones of the phase filter includes a concave surface acting as a concave lens having a parabolic cross-section, in combination with all the limitations recited in claim 24.

Claims 25-27 depending from claim 24 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696